Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
24, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00072-CR



                       IN RE TYRONE BERRY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              263rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1654105

                         MEMORANDUM OPINION

      On February 4, 2022, relator Tyrone Berry filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Amy Martin,
presiding judge of the 263rd District Court of Harris County, to set a personal
recognizance bond or reduce relator’s bail.
      Relator filed an application for writ of habeas corpus in the trial court for a
reduction in his bond. Relator has included in the appendix to his petition notice
from the Harris County District Clerk that the trial court had taken no action on his
application for writ of habeas corpus. Relator further complains that his counsel has
not approached the trial court about reducing relator’s bail.

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act.
Powell v. Hocker, 516 S.W.3d 488, 494‒95 (Tex. Crim. App. 2017) (orig.
proceeding).

      Relator is represented by counsel. A defendant is not entitled to hybrid
representation, and, as a consequence, a trial court is free to disregard any pro se
motions presented by a defendant who is represented by counsel. Jenkins v. State,
592 S.W.3d 894, 902 n.47 (Tex. Crim. App. 2018). Moreover, in the absence of a
right to hybrid representation, relator’s pro se petition for writ of mandamus presents
nothing for this court’s review. See Patrick v. State, 906 S.W.3d 481, 498 (Tex.
Crim. App. 1995); Turner v. State, 805 S.W.2d 423, 425 n.1 (Tex. Crim. App. 1991).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                          2